Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 05/04/2022.
3.	Claims 1-20 are currently pending in this Office action.
4.	The 35 U.S.C. 112, second paragraph rejections and the 35 U.S.C. 101 rejections are withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Mr. Emmanuel Rivera on 05/18/2022.
7.	The application has been amended as follows in view of expediting allowance:
 	IN THE CLAIMS:
In claim 1, line 6, the phrase “removing by the knowledge manager” is changed to
--removing, by the knowledge manager, --.
In claim 1, line 8, the phrase “creating by the knowledge manager” is changed to 
--creating, by the knowledge manager, --.
In claim 1, line 10, the phrase “determining by the knowledge manager” is changed to
--determining, by the knowledge manager, --.
In claim 1, line 12, the phrase “identifying by the knowledge manager” is changed to 
--identifying, by the knowledge manager, --.
In claim 1, line 14, the phrase “applying by the knowledge manager” is changed to
--applying, by the knowledge manager, --.
(6)	In claim 1, line 16, the phrase “recognizing by the knowledge manager” is changed to 
--recognizing, by the knowledge manager, --.
(7)	In claim 1, line 18, the phrase “determining by the knowledge manager” is changed to 
--determining, by the knowledge manager, --.
(8)	In claim 8, line 4, the phrase “a computer-usable medium” is changed to --a non-transitory computer-usable medium--.
In claim 8, line 10, the phrase “removing by the knowledge manager” is changed to 
--removing, by the knowledge manager, --.
In claim 8, line 12, the phrase “creating by the knowledge manager” is changed to 
--creating, by the knowledge manager, --.
In claim 8, line 14, the phrase “determining by the knowledge manager” is changed to
--determining, by the knowledge manager, --.
In claim 8, line 16, the phrase “identifying by the knowledge manager” is changed to 
--identifying, by the knowledge manager, --.
In claim 8, line 18, the phrase “applying by the knowledge manager” is changed to
--applying, by the knowledge manager, --.
(14)	In claim 8, line 20, the phrase “recognizing by the knowledge manager” is changed to 
--recognizing, by the knowledge manager, --.
(15)	In claim 8, line 22, the phrase “determining by the knowledge manager” is changed to 
--determining, by the knowledge manager, --.
In claim 15, line 7, the phrase “removing by the knowledge manager” is changed to 
--removing, by the knowledge manager, --.
In claim 15, line 9, the phrase “creating by the knowledge manager” is changed to 
--creating, by the knowledge manager, --.
In claim 15, line 11, the phrase “determining by the knowledge manager” is changed to
--determining, by the knowledge manager, --.
In claim 15, line 13, the phrase “identifying by the knowledge manager” is changed to 
--identifying, by the knowledge manager, --.
In claim 15, line 15, the phrase “applying by the knowledge manager” is changed to
--applying, by the knowledge manager, --.
(21)	In claim 15, line 17, the phrase “recognizing by the knowledge manager” is changed to 
--recognizing, by the knowledge manager, --.
(22)	In claim 15, line 19, the phrase “determining by the knowledge manager” is changed to 
--determining, by the knowledge manager, --.

Allowable Subject Matter
8.	Claims 1-20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, the prior art fails to disclose or make obvious, neither singly nor in combination, a system, a non-transitory computer-readable storage medium, or a computer-implemented method for processing in sentiment detection comprising, in addition to the other recited features of the claim, the features of analyzing through a knowledge management system that includes a knowledge manager, received search query as to a subject, topic, noun phrase and query intent, wherein the query intent includes positive and negative exclusion criteria; during pre-processing of the received search query, removing by the knowledge manager words in a stop word list during indexing, wherein stop words have a negative intent and context; creating a knowledge graph based on the received search query; determining a set of branches of the knowledge graph from which information is retrieved; identifying negative intent branches based on the positive and negative exclusion criteria; applying a parsing mechanism that identifies inclusion and exclusion criteria omitted as stop words and prunes the knowledge graph; recognizing exclusion criteria based on the stop words and filtering content based on a filter word list; and determining a negative exclusion context and emphasis of the received search query with the filter word list to refine the query intent in the manner recited in claims 1, 8 or 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161